GREGORY, Judge
(dissenting):
As noted by the majority, the military judge ruled that a requested defense witness (appellant’s father) was a material witness and the convening authority should have authorized a subpoena for this witness’s appearance. However, since appellant’s father had voluntarily traveled from Miami, Florida, to Cherry Point, North Carolina, the military judge declined to order the issuance of a subpoena. I concur that the military judge ruled correctly. United States v. Daniels, 23 U.S.C.M.A. 94, 48 C.M.R. 655 (1974). Following the military judge’s ruling, the convening authority declined to authorize reimbursement of appellant’s father for his travel expenses.
The record of trial indicates that appellant is required to provide financial assistance to his family. The erroneous refusal of the convening authority to subpoena a material defense witness has created a further unnecessary financial hardship on appellant’s family. For this reason, I would affirm the findings of guilty and only so much of the sentence as provides for a bad conduct discharge, confinement at hard labor for 45 days (with confinement over 29 days suspended), and forfeiture of $100 pay per month for three months. See United States v. Mulkey, No. 77 0953 (N.C.M.R. 20 June 1977).